MEMORANDUM**
Jose Arturo Rodriguez-Gomez appeals the district court’s imposition of consecutive sentences for violating 8 U.S.C. § 1326 and his previous conditions of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Rodriguez-Gomez did not lodge any objection at the time of sentencing, we review for plain error, see United States v. Steffen, 251 F.3d 1273, 1275-76 (9th Cir.2001), and we affirm.
Rodriguez-Gomez contends that the district court erred in imposing a consecutive sentence because it failed to consider the “extraordinary circumstances” that motivated Rodriguez-Gomez to violate the terms of his supervised release. Upon review of the record, we conclude that the district court did not err in sentencing Rodriguez-Gomez to consecutive sentences. See Steffen, 251 F.3d at 1278-79; United States v. Kim, 196 F.3d 1079, 1084 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.